Citation Nr: 0730249	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-03 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder. 

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected arthritis of the cervical spine 
due to a shrapnel wound injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that continued a 20 percent disability 
rating for service-connected arthritis of the cervical spine 
and denied service connection for lumbar degenerative disc 
disease at L5-S1 and residuals of a T10-12 thoracic spine 
injury.  

The veteran presented testimony at a personal hearing in June 
2007 before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran seeks entitlement to a rating in excess of 20 
percent for his service-connected arthritis of the cervical 
spine.  At a December 2001 VA examination, the clinical 
impression was early cervical disc disease without 
significant radiculopathy.  At a December 2005 VA 
examination, he complained of cervical spine pain with 
radiation into both shoulders.  Over the prior year, he had 
two episodes of incapacitating neck pain requiring bed rest.  
An X-ray revealed moderate C5-6 cervical degenerative disc 
disease.  The clinical impression was status post shrapnel 
wound base of the right neck with resultant cervical 
degenerative disc disease, moderate mechanical neck pain, and 
loss of range of motion without evidence of radiculopathy.  

The veteran testified in June 2007 that the pain in his neck 
radiated to both arms, although primarily his right arm, 
shoulder, and fingers were affected.  The motion of his neck 
was extremely limited primarily due to muscle cramping and 
pain.  He was receiving treatment at the Sanford VA Clinic.  
The evidence indicates that the veteran's condition has 
worsened.  Therefore, he should be afforded a VA examination 
to determine the current nature and severity of his service-
connected cervical spine disorder.  38 C.F.R. § 3.159(c)(4) 
(2007); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to 
assist may include conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

The veteran also seeks entitlement to service connection for 
a lumbar spine disability.  He contends that his pre-existing 
lumbar spine disorder was aggravated in service due to 
explosions and resultant shell fragment wounds.  The Board 
notes that the veteran is service connected for scar 
residuals of shell fragment wound to the back and several 
other areas.  The Board also notes that there is a prior 
final rating decision in July 1973 which denied entitlement 
to service connection for residuals of a back injury with 
arthritis with pain in legs.  The RO determined that the 
veteran had suffered a fracture of the transverse processes 
of the lumbar spine prior to service and there was no 
aggravation shown in service.  

The veteran's claim for a low back disability was received in 
March 2001.  The veteran received notice in June 2003 
regarding his claim, however, he was not notified of the 
prior final rating decision and that new and material 
evidence needed to be received in order to reopen his claim.  
VA's duty to notify a claimant seeking to reopen a claim 
includes advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  VA must, in the context of a claim to reopen, 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Advise the appellant of what evidence 
would substantiate his petition to reopen 
his claim of entitlement to service 
connection for a lumbar spine disorder and 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous denial.

2.  Secure VA outpatient treatment records 
from the Sanford VA clinic from December 
2005 to the present.  

3.  Schedule the veteran for VA orthopedic 
and neurological examination to determine 
the current nature and severity of his 
cervical spine arthritis.  The claims file 
must be made available to and reviewed by 
each examiner in conjunction with the 
examinations and the review should be 
noted in the examination report(s).

a.  The examiner should:  (1) state 
the range of motion of the veteran's 
cervical spine, in degrees; (2) 
state whether there is weakened 
movement, excess movement, painful 
movement, excess fatigability, or 
incoordination due to the service-
connected cervical spine disorder, 
expressed in terms of the degree of 
additional range of motion loss; and 
(3) express an opinion as to whether 
pain in the cervical spine 
significantly limits functional 
ability during flare-ups or during 
periods of repeated use, expressed 
in degrees of additional range of 
motion loss due to pain on use or 
during flare-ups.

b.  The examiner should report all 
neurological complaints or findings 
due to the cervical spine and should 
state whether it is at least as 
likely as not (50 percent or more 
probability) that any degenerative 
disc disease of the cervical spine 
is related to the service-connected 
cervical spine disorder or is a 
residual of shrapnel wounds.  The 
examiner should state with regard to 
any intervertebral disc syndrome:  
(1) whether the veteran experiences 
recurring attacks, and whether he 
experiences intermittent relief 
between those attacks; (2) the total 
duration in the prior year of any 
incapacitating episodes; and (3) any 
positive neurological findings.

4.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case and allow the appropriate period 
of time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

